Exhibit 10.1

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is entered into as
of May 6, 2015 (the “Effective Date”) by and between Trex Company, Inc., a
Delaware corporation (the “Company”), and James E. Cline, a key employee of the
Company (the “Eligible Employee”).

Recitals

WHEREAS, the Eligible Employee has been appointed the President and Chief
Executive Officer of the Company effective August 17, 2015, and will be
important in developing and expanding the business and operations of the Company
and will possess valuable knowledge and skills with respect to such business;

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) believes that it is in the best interests of the Company to
encourage the Eligible Employee’s employment with and dedication to the Company
and has authorized the Company to enter into this Agreement;

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the payment of compensation to the Eligible Employee in the
event of a termination of the Eligible Employee’s employment in connection with
a Change in Control (as defined herein) during the term of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, the agreements and covenants
set forth herein, and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

Agreement

1. Definitions. Except as otherwise provided in this Agreement, capitalized
terms in this Agreement shall have the meanings set forth in this Section 1.

(a) “Administrator” means the Committee or such other person or persons
appointed from time to time by the Committee.

(b) “Affiliate” means any “parent corporation” and any “subsidiary corporation”
of the Company, as such terms are defined in Section 424 of the Code.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means one of the following reasons for which the Eligible Employee’s
employment with the Employer is terminated: (1) willful or grossly negligent
misconduct that is materially injurious to the Employer; (2) embezzlement or
misappropriation of funds or property of the Employer; (3) conviction of a
felony or the entrance of a plea of guilty or nolo contendere to a felony;
(4) conviction of any crime



--------------------------------------------------------------------------------

involving fraud, dishonesty, moral turpitude or breach of trust or the entrance
of a plea of guilty or nolo contendere to such a crime; or (5) failure or
refusal by the Eligible Employee to devote full business time and attention to
the performance of his duties and responsibilities if such breach has not been
cured within 15 days after notice thereof is given to the Eligible Employee.

(e) “Change in Control” means the first of the following events to occur after
the Effective Date:

(1) The consummation of a transaction in which any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes, within the 12-month period ending on the date of such person’s
most recent acquisition, a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities representing more than
35% of the voting power of the then outstanding securities of the Company;
provided that a Change in Control shall not be deemed to occur as a result of a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
other corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote);

(2) The consummation of (a) a merger, consolidation, or similar extraordinary
event involving the Company and another entity where the stockholders of the
Company, immediately prior to the merger, consolidation or similar extraordinary
event, will not beneficially own, immediately after the merger, consolidation or
similar extraordinary event, securities entitling such stockholders to more than
50% of all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), or (b) a sale
or other disposition of all or substantially all of the assets of the Company;
or

(3) During any 24-month period, individuals who at the beginning of any such
period constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of such 24-month period.

(f) “Change in Control Severance Benefits” means the benefits payable pursuant
to Section 3 of this Agreement.

(g) “Change in Control Protection Period” means the period commencing on the
later of (1) the date that is 90 days before the date a Change in Control occurs
or (2) the Effective Date, and ending on the second anniversary of the date the
Change in Control occurs.

 

2



--------------------------------------------------------------------------------

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Disability” shall have the meaning given that term under the Trex Company,
Inc. Disability Plan, as in effect at the time a determination of Disability is
to be made.

(j) “Employer” means the Company or an Affiliate.

(k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(l) “Final Pay” means the sum of (1) the greater of (A) the Eligible Employee’s
annual base salary in effect immediately prior to the Change in Control, or
(B) the Eligible Employee’s annual base salary in effect at the time employment
terminates, and (2) the greater of (A) the Eligible Employee’s targeted cash
bonus for the year immediately prior to the year in which the Change in Control
occurs, (B) the Eligible Employee’s targeted cash bonus for the year in which
employment terminates or (C) the actual cash bonus earned by the Eligible
Employee for the year immediately prior to the year in which employment
terminates.

(m) “Good Reason” means, without the specific written consent of the Eligible
Employee, any of the following:

(1) A material and adverse change in the Eligible Employee’s status or
position(s) as an officer or management employee of the Employer as in effect
immediately prior to the Change in Control, including, without limitation, any
adverse change in his status or position as an employee of the Employer as a
result of a material diminution in his duties or responsibilities or the
assignment to him of any duties or responsibilities which are materially
inconsistent with such status or position(s) (other than any isolated and
inadvertent failure by the Employer that is cured promptly upon his giving
notice), or any removal of the Eligible Employee from or any failure to
reappoint or reelect him to such position(s) (except in connection with the
Eligible Employee’s Severance other than for Good Reason).

(2) A 10% or greater reduction in the Eligible Employee’s aggregate base salary
and targeted bonus from the aggregate base salary and targeted bonus that was in
effective immediately prior to the occurrence of a Change in Control, but
disregarding any reduction in targeted bonus which occurs in accordance with the
terms of any written bonus program as it reads immediately prior to the
occurrence of a Change in Control.

(3) The failure by the Employer or any successor to continue in effect any
employee benefit plan (excluding any equity compensation plan) in which the

 

3



--------------------------------------------------------------------------------

Eligible Employee is participating at the time of the Change in Control (or
plans providing the Eligible Employee with similar benefits that are not
materially reduced in the aggregate) other than as a result of the normal
expiration of any such plan in accordance with its terms as in effect at the
time of the Change in Control; or the taking of any action, or the failure to
act, by the Employer or any successor which would adversely affect the Eligible
Employee’s continued participation in any of such plans on at least as favorable
a basis to him as is the case on the date of the Change in Control or which
would materially reduce his benefits under any of such plans.

(4) The Employer’s requiring the Eligible Employee to be based at an office that
is both more than 50 miles from where his office is located immediately prior to
the Change in Control and further from his then current residence, except for
required travel on the Employer’s business to an extent substantially consistent
with the business travel obligations which the Eligible Employee undertook on
behalf of the Employer prior to the Change in Control.

(n) “Incentive Plan” means the Trex Company, Inc. 2014 Stock Incentive Plan (or
a successor plan).

(o) “Severance” means (1) the involuntary termination of the Eligible Employee’s
employment by the Employer, other than for Cause, death or Disability or (2) a
termination of the Eligible Employee’s employment by the Eligible Employee for
Good Reason, in each case, during the Change in Control Protection Period;
provided, however, that in each case the termination constitutes a “separation
from service” within the meaning of Section 409A(a)(2)(A)(i) of the Code and
Treasury Regulations thereunder.

(p) “Severance Date” means the date on which the Eligible Employee incurs a
Severance.

2. Term of Agreement. This Agreement shall remain in effect from the Effective
Date through December 31, 2015; provided, however, that (a) the Agreement shall
automatically extend for additional one-year terms unless the Company provides
written notice to the Eligible Employee not less than six months before the end
of the then-current term; and (b) the Agreement shall automatically extend until
the end of the Change in Control Protection Period if a Change in Control occurs
during the term of the Agreement.

3. Change in Control Severance Benefits.

(a) Generally. Subject to subsections (h) and (i) below and Section 4, the
Eligible Employee shall be entitled to the Change in Control Severance Benefits
provided in this Section 3 if he or she incurs a Severance during the Change in
Control Protection Period. If the Eligible Employee becomes entitled to receive
compensation or benefits under the terms of this Section 3, such compensation or
benefits will be reduced by other severance benefits payable under any plan,
program, policy or

 

4



--------------------------------------------------------------------------------

practice of or agreement or other arrangement between the Eligible Employee and
the Company. It is intended that the net effect to the Eligible Employee of
entitlement to any similar benefits that are contained both in this Agreement
and in any other existing plan, program, policy or practice of or agreement or
arrangement between the Eligible Employee and the Company will be to provide the
Eligible Employee with the greater of the benefits under this Agreement or under
such other plan, program, policy, practice, or agreement or arrangement.

(b) Payment of Accrued Obligations. If the Eligible Employee incurs a Severance
during the Change in Control Protection Period, the Company shall pay to him a
lump sum payment in cash, no later than 10 days after the Severance Date (or the
date of the Change in Control, if later), equal to the sum of (1) the Eligible
Employee’s accrued annual base salary and any accrued vacation pay through the
Severance Date, (2) the Eligible Employee’s annual bonus earned for the fiscal
year immediately preceding the fiscal year in which the Severance Date occurs if
such bonus has not been paid as of the Severance Date; and (3) the Eligible
Employee’s targeted cash bonus for the year in which the Severance occurs,
pro-rated based upon the number of days the Eligible Employee was employed
during such year.

(c) Payment of Severance. Subject to subsections (h) and (i) below and
Section 4, if the Eligible Employee incurs a Severance during the Change in
Control Protection Period, the Company shall pay to him a lump sum cash payment,
no later than 10 days after the Severance Date (or the date of the Change in
Control, if later), equal to two and ninety-nine one-hundredths (2.99) times the
Eligible Employee’s Final Pay.

(d) [Intentionally Omitted].

(e) [Intentionally Omitted].

(f) Benefit Continuation. Subject to subsections (h) and (i) below and
Section 4, if the Eligible Employee incurs a Severance during the Change in
Control Protection Period, commencing on the date immediately following such
Eligible Employee’s Severance Date and continuing for 24 months (or such lesser
time as required to avoid the imposition of additional taxes under Section 409A
of the Code) (the “Welfare Benefit Continuation Period”), the Company shall
cover the Eligible Employee under the same type of Employer-sponsored group
health plan and dental plan (e.g., individual or family coverage) and group life
insurance in which he was covered as of his Severance Date. The Eligible
Employee shall receive such continued coverage under the same terms and
conditions (e.g., any requirement that employees pay all or any portion of the
cost of such coverage) that would apply if the Eligible Employee had continued
to be an employee of the Employer during the Welfare Benefit Continuation
Period.

For each month during the Welfare Benefit Continuation Period in which the
Eligible Employee’s continued coverage under an insured plan is not possible,
the Company shall, in lieu of providing the coverage described in the preceding
paragraph,

 

5



--------------------------------------------------------------------------------

make a monthly cash payment to the Eligible Employee equal to the monthly
premium the Employer would be charged for coverage of a similarly-situated
employee. The Company shall not be obligated to “gross up” or otherwise
compensate the Eligible Employee for any taxes due on amounts paid pursuant to
the preceding sentence.

Notwithstanding any other provision of this subsection (f), the Company’s
obligation to provide continued coverage (or, in lieu thereof, make a cash
payment) pursuant to this subsection (f) shall expire on the date the Eligible
Employee becomes covered under one or more plans sponsored by a new employer
(other than a successor to the Company) that, at the sole discretion of the
Administrator, are determined to provide coverage at least equivalent in the
aggregate to the benefits continued under this subsection (f). The coverage
period for purposes of the group health continuation requirements of
Section 4980B of the Code shall commence at the expiration of the Welfare
Benefit Continuation Period.

(g) Outplacement Services. Subject to subsection (i) below and Section 4, if the
Eligible Employee incurs a Severance during the Change in Control Protection
Period, the Company shall provide him with reasonable outplacement services for
up to 12 months following the Severance Date.

(h) Release. The Eligible Employee shall not be eligible to receive any Change
in Control Severance Benefits provided in this Section 3 (other than payments
under Section 3(b)) unless he first executes a written release and agreement
provided by the Company and does not revoke such release and agreement within
the time permitted therein for such revocation.

(i) Restriction on Timing of Distribution. Anything in this Agreement to the
contrary notwithstanding, if (1) on the Eligible Employee’s Severance Date, any
of the Company’s stock is publicly traded on an established securities market or
otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Code) and
(2) as a result of such termination, the Eligible Employee would receive any
payment that, absent the application of this Section 3(i), would be subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earliest of (x) six
months after the Eligible Employee’s Severance Date, (y) the Eligible Employee’s
death or (z) such other date as will cause such payment not to be subject to
such interest and additional tax.

4. Reduction of Change in Control Severance Benefits.

(a) Reduction of Payments. To the extent necessary to avoid imposition of the
excise tax under Section 4999 of the Code in connection with a Change in
Control, the amounts payable or benefits to be provided to the Eligible Employee
shall be reduced such that the reduction of compensation to be provided to the
Eligible Employee is minimized. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
(but not below zero).

 

6



--------------------------------------------------------------------------------

(b) Determination. The determination that the Eligible Employee’s Payment would
cause him to become subject to the excise tax imposed under Section 4999 of the
Code and the calculation of the amount of any reduction, shall be made, at the
Company’s discretion, by the Company’s outside auditing firm or by a
nationally-recognized accounting or benefits consulting firm designated by the
Company prior to a Change in Control. The firm’s expenses shall be paid by the
Company.

(c) Payment of Remaining Benefits. If a determination is made that the Eligible
Employee’s Change in Control Severance Benefits provided in Section 3(c) must be
reduced, payment of the remaining Change in Control Severance Benefits provided
in Section 3(c) shall be made in a lump sum cash payment no later than 10 days
after the latter of the Severance Date or the date the determination is made.

5. Taxes; Withholding. The Eligible Employee shall be responsible for the
payment of all applicable local, state and federal taxes associated with the
Eligible Employee’s receipt of Change in Control Severance Benefits hereunder,
and the Company shall have the right to deduct from any distributions hereunder
any such taxes or other amounts required by law to be withheld therefrom.

6. Claims Procedures.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about this Agreement or inquiries about present or future rights under
this Agreement must be submitted to the Administrator in writing.

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Administrator must notify the applicant, in writing, of
the denial of the application, and of the applicant’s right to review the
denial. The written notice of denial will be set forth in a manner designed to
be understood by the applicant, and will include specific reasons for the
denial, specific references to the provisions of this Agreement upon which the
denial is based, a description of any additional material or information
necessary for the applicant to perfect the claim and an explanation of why such
material or information is necessary, and an explanation of the review
procedure, including the applicant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review. This written
notice will be given to the applicant within 90 days after the Administrator
receives the application, unless special circumstances require an extension of
time, in which case, the Administrator has up to an additional 90 days. If an
extension of time is required, written notice of the extension will be furnished
to the applicant before the end of the initial 90-day period. This notice of
extension will describe the special circumstances necessitating the additional
time and the date by which the Administrator expects to render a decision on the
application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may

 

7



--------------------------------------------------------------------------------

appeal the denial by submitting a written request for a review to the
Administrator within 60 days after the application is denied. The Administrator
will give the applicant (or his or her authorized representative) an opportunity
to review pertinent documents in preparing a request for a review and submit
written comments, documents, records and other information relating to the
claim.

(d) Decision on Review. The Administrator will provide written notice of its
decision on review within 60 days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional 60
days). If an extension for review is required, written notice of the extension
will be furnished to the applicant within the initial 60-day period. This notice
of extension will describe the special circumstances necessitating the
additional time and the date by which the Administrator expects to render a
decision on review. In the event that the Administrator confirms the denial of
the application for benefits in whole or in part, the notice will outline, in a
manner calculated to be understood by the applicant, the specific reasons for
the decision, the specific provisions of this Agreement upon which the decision
is based, a statement that the applicant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the applicant’s claim for benefits, and a
statement of the applicant’s right to bring an action under Section 502(a) of
ERISA.

(e) Rules and Procedures. The Administrator may establish rules and procedures,
consistent with this Agreement and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims.

7. Immediate Vesting of Equity-Based Compensation Awards upon a Change in
Control. If a Change in Control occurs during the term of this Agreement,
(1) the unexercised portions of all Options and SARs (as defined in the
Incentive Plan) granted to the Eligible Employee under the Incentive Plan that
have not expired or been forfeited pursuant to their terms shall automatically
accelerate and become fully exercisable, (2) the restrictions and conditions on
all outstanding Restricted Stock and Restricted Stock Units (as defined in the
Incentive Plan) granted to the Eligible Employee that have not expired or been
forfeited pursuant to their terms shall immediately lapse and such Restricted
Stock and Restricted Stock Units shall vest, and (3) all outstanding Restricted
Stock Units and Restricted Stock (as defined in the Incentive Plan) granted to
the Eligible Employee that are based upon performance of the Company over a
certain period of time shall become payable at the Eligible Employee’s target
payment for the relevant performance period (regardless of the amount of the
relevant performance period that precedes the Change in Control). Where a
Severance precedes the Change in Control (i.e., by operation of clause (1) of
Section 1(g)) and the terms of any award granted to the Eligible Employee under
the Incentive Plan would otherwise call for the forfeiture of such award upon
the termination of the Eligible Employee’s employment with the Company, such
award shall not be deemed to be forfeited on account of the Eligible Employee’s
Severance and shall remain outstanding (subject to the other terms of the award,
including its original term) as if the Change in Control preceded the Severance.

 

8



--------------------------------------------------------------------------------

8. General Provisions

(a) Amendment and Termination. This Agreement may not be terminated prior to the
end of its term without the written consent of the Eligible Employee. This
Agreement may be amended by the Committee at any time; provided, however, that
this Agreement may not be amended without the written consent of the Eligible
Employee if such amendment would in any manner adversely affect the rights of
the Eligible Employee under this Agreement.

(b) Assignment. Except as otherwise provided herein or by law, no right or
interest of the Eligible Employee under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective. Notwithstanding the preceding sentence, if the Eligible
Employee is unable to care for his affairs when a payment is due under this
Agreement to the Eligible Employee, payment may be made directly to his legal
guardian or personal representative.

(c) Compliance with Law. Notwithstanding subsection (a) above or any other
provision of this Agreement to the contrary, the Company may amend, modify or
terminate this Agreement, without the consent of the Eligible Employee, as the
Company deems necessary or appropriate to ensure compliance with any law, rule,
regulation or other regulatory pronouncement applicable to this Agreement,
including, without limitation, Section 409A of the Code and any Treasury
Regulations or other guidance thereunder.

(d) Governing Law. This Agreement shall be construed and enforced according to
the laws of the Commonwealth of Virginia to the extent not preempted by federal
law, without regard to any conflict of laws principles that would apply the law
of another jurisdiction.

(e) Severability. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed and enforced as if such
provisions had not been included.

(f) Headings and Terms. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. Capitalized
terms shall have the meanings given herein. Singular nouns shall be read as
plural and masculine pronouns shall be read as feminine, and vice versa, as
appropriate.

(g) No Assurance of Employment. Neither the execution and delivery of this
Agreement by the Company and the Eligible Employee nor the creation of any fund,
trust or account, nor the payment of any benefits shall be construed as giving
the Eligible Employee the right to be retained in the service of the Employer,
and the Eligible Employee shall remain subject to discharge to the same extent
as if this Agreement had never been entered into.

 

9



--------------------------------------------------------------------------------

(h) Successors. This Agreement shall inure to the benefit of and be binding upon
the heirs, executors, administrators, successors and assigns of the parties,
including the Eligible Employee and any successor to the Company. If the
Eligible Employee incurs a Severance during the Change in Control Protection
Period but dies before his Change in Control Severance Benefits have been fully
paid, any unpaid amounts shall be paid to the executor, personal representative
or administrators of the Eligible Employee’s estate in a lump sum payment no
later than the fifteenth day of the third calendar month following the Eligible
Employee’s death.

(i) Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when hand delivered, sent by overnight courier, or mailed by
first-class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by telegram, telecopy, or telex, addressed, in the case
of the Eligible Employee, to the Eligible Employee’s address as shown on the
Company’s records, and, in the case of the Company or the Administrator, to the
Company’s principal office, to the attention of the General Counsel or to the
Chairman of the Committee, as applicable, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

(j) Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof. Any and all prior agreements
or understandings with respect to such matters are hereby superseded.

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the day first above written.

 

TREX COMPANY, INC. By:

/s/ Ronald W. Kaplan

Name: Ronald W. Kaplan Title: Chairman, President and Chief Executive Officer
ELIGIBLE EMPLOYEE

/s/ James E. Cline

Name: James E. Cline

 

10